DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This Office Action is in response to the Applicant’s Supplemental Amendment filed April 28, 2022.  Claims 1-5, 7-11 and 23-30 are pending in this case.  Claims 1, 2, 4, 5, 7, 8, 10, 11, 25, 26, and 29 are currently amended.  Claim 6 is currently canceled.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The present claims are drawn to systems, apparatuses, and methods for performing transactions through mobile communication devices using telecommunications networks or proximity near-field communications systems, and authentication using an application authentication element.
The closest prior art of record, Slavin et al (US 2009/0156180) teaches receiving, at a mobile communication device and from a user, a selection of a transaction application authentication element to be associated with a transaction application operating on the mobile communication device wherein the transaction application authentication element is recognizable by the user. (par 51-52 step 224 in 285 sends the user a text message containing directions to either i) click a link contained in the message to download a wallet to store the content if the user is unsure that such wallet is not already on the mobile device, or ii) if the user believes the wallet is already on the mobile device, to remind the user to open the wallet application and update the content. If the user does not have the validity checking wallet already on their mobile device (226, 230), the user clicks the link to download the validity checking wallet and Content. If the user already has the validity checking wallet on their mobile device (226, 228), then the user runs the validity checking wallet application and updates the content.”);
associating the transaction application authentication element with the transaction application (par 50-51).
Kumar et al (US 2007/0289005), teaches obtaining, by the mobile communication device, the selected transaction application authentication element, (par 52)
providing, by the mobile communication device, the selected transaction application authentication element to the user, (par 52)
responsive to receiving the confirmation of the transaction application authentication element and receiving the user authentication token, wherein the user authentication token is verified, conducting a transaction using the transaction application on the mobile communication device. (par 60-61)
Arthur et al (US 2008/0208762) teaches launching, by the mobile communication device, the transaction application (par 104-105): 
providing, by the mobile communication device, a transaction application authentication request. (par 100-105)
Labrou et al (US 2006/0206709) teaches receiving, by the mobile communication device, from the user, confirmation that the provided transaction application authentication element is the transaction application authentication element selected by the user for the transaction application; (abs, par 11-12, 51)
receiving, by the mobile communication device and from the user, a user authentication token, wherein the user authentication token comprises a repeatable input associated with the user. (abs, par 11-12, 51)
However, the prior art does not disclose each of storing the first transaction application authentication element in a secure memory of the mobile communication device; receiving, by the mobile communication device and from an access device, a transaction request message comprising transaction data; obtaining, by a processor on the mobile communication device, the selected first transaction application authentication element from the secure memory on the mobile communication device; generating a second transaction application authentication element by adding the transaction data to the first transaction application authentication element; and providing, by the mobile communication device, the second transaction application authentication element including the transaction data to the user.
For these reasons, independent claims 1 and 7, and their dependent claims 2-5, 8-11, and 23-30, are deemed allowable.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRISTINA OWEN SHERR whose telephone number is (571)272-6711. The examiner can normally be reached 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 571-272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685